 294DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe find that the Employer's objections and exceptions do not raisesubstantial and material issues with respect to the conduct or resultsof the election, and they are hereby overruled.As the tally showsthat a majority of the valid votes have been cast for the Petitioner,we shall certify the Petitioner as the collective-bargaining repre-sentative of the employees in the appropriate unit.[The Board certified united Rubber, Cork, Linoleum and PlasticWorkers of America, CIO, as the designated collective-bargainingrepresentative of the employees of Lincoln Plastics Corporation inthe unit found to be appropriate.]Ili rlu,R LEEDOM took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.Richland Laundry&Dry CleanersandLaundry Workers Inter-national Union,Local 197, AFL, Petitioner.Case No. 19-RC-16044.April 19,196:;DECISION AND DIRECTION OF ELIWTIONUpon a petition duly filed tinder Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Oliver E. Kearns,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-lnenlber panel [Cbalrman Farmer and MembersMurdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.''At the hearing the Ilutplo}er ilaoned to dutniss the petition on the ground that theBoard would not assert jurisdiction o%er the Emplo.Ner under its recently announced Juris-dictional standardsOn March C 1951, the Board issued a Decision and Order findingthat the employer had contributed support and assistance to the petitioner in violation ofSection 8 (a) (2) and ordering llie employer to cease from recognizing the petitioner asbargaining Iepresentative for an.N of its emplo}(PS unless and until the petitioner shall becertified by the Board.On September 23, 1953, the Court of Appeals for the Ninth Cir-caulenforced the Board's ciderSeeHari e, Stoller d/b/a Richland Lanndrif and DryCleaners,93 NLRI; 680, enfd 207 F 2d 305 (C A. 9), cert denied 347 TI S 919, petitionfor rehearing denied 347 IT S 958 In the prior proceeding the Board assented juiisdic-tion solely on the ground that the employer's place of business was located on an atomicenergy reservationsince the issuance of this decision, the Board has revised its juris-dictional standards and under piesent policy would not assent jurisdiction hereHow-ever, the Board's order in this case, issued in 1951, vcas proper Mica made and has beenenforced by court decreeFor the reasons set out inC'o(a-ColaBottluxq Company ofStockton,110 NLRB 840, the Enaplote1 s motion to dismiss the petition lieicin is denied.112 NLRB No. 58 F.M. REEVES AND SONS, INC.2952.The labor organizations named below claim to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All production and maintenance employees at the Employer's Rich-land,Washington, places of operation, including counter employees sand plant clerical employees' but excluding office clerical employees,truckdrivers, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]2Teamsters,warehousemen, Garage Employees and Helpers, Local 839, AFL, inter-vened at the hearing but does not desire to appear on the ballot'The counter employees work at the Employer's various substationsThey wait oncustomers, who deliyei and call for laundn5 and cleaning at these branchesAt the Em-ployer s main plant, entplu3ee 1.i1han Nance spends a substantial portion of her time per-forming the duties of i counter girl, and also perlonis some office clot ical- dtitiesSheispaid at the same rate a nd is apparentlj under the sanie supeivision as the counter em-ployeesWe include Inn nn the unitilllanchMoss perform, clen(al duties i elated to the production open ationsIn agree-ment with the parties, ae find her to he 71 plant clerical employee and include her in theunitF. M. Reeves and Sons, Inc.andChauffeurs,Teamsters&HelpersLocal Union492, AFL,Petitioner.Case 11'0. 33-RC-500.April19,1955DECISION AND DIRECTION OF ELECTIONUpona petition duly filed under Section 9(c) of the National LaborRelationsAct, ahearing was held before Harold L. Hudson,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withibis case to a three-member panel [Chairman Farmer and MembersMurdockand Peterson].Uponthe entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.'1The Employer contends the Board should not assert jurisdiction over its Roswelloperation in the light of F ifRect,cs andSons,Inc.111 NLRB 186, wherein the Boarddismissed a representation petition because the Employer's operations did not meet itsjurisdiction standardsThe record now before the Board shows the Employer's Roswelloperation sold, under contract, materials valued ',It about $110,000 to contractors perform-ing work at a military installation, the walker An Force BaseAs the Employer's opera-112 NLRB No 59.